The opinion of the Court was delivered, by
Lowrie, J.
There seems to have been evidence that Owens had held this land, or a part of it, and perhaps adversely to the true owner, from 1803 up to 1839, and that then he got a deed from the original owner, who had in 1834 sold the land to Myers. It *138is on such a state of the evidence, in an action by Myers against Owens for the land, that the Court instructs the jury that Owens might have claimed the land by the statute of limitations if he had not acknowledged the original title by purchasing it; and that, on account of this recognition, he must rely solely upon his purchase.
We are not able to understand otherwise the charge of the Court; and surely this is wrong. If he had a good title in any way, and then bought a bad one, by what logic can this work a forfeiture of the good one ? The fact of his purchase may be evidence that until then he had no valid title; but it does not prevent him from showing and relying upon the contrary. Even if his adverse possession had not perfected his title when he bought the Shoemaker title, does that purchase, under the circumstances, prevent it from ever becoming perfect ? Suppose it is an acknowledgment of the Shoemaker title; it acknowledged no more than that it was worth getting; and as to it there can be no question of adverse possession, for he has it by deed.
But admit the acknowledgment. It was a mistake; for the title was not Shoemaker’s, but Myers’s, if it was not Owens’. Myers was not a privy to the transaction, and can claim no right under it. It did him no harm, and he can claim from it no advantage. Even if the statute of limitations had not run out at the time of the purchase, that fact did not stop it from running as to Myers, being itself an act of hostility to him. The result is, that the mere purchase of an outstanding invalid claim to land does not make an adverse- possession less hostile to the true title, nor divest a title already complete under the statute of limitations.
The other parts of the case are without error.
Judgment reversed and a new trial awarded.